TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00573-CV





In the Matter of J. C.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-22,337, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant J. C. has notified the Court that he no longer desires to pursue his appeal
by filing his “Withdrawal of Notice of Appeal.”  Accordingly, we dismiss the appeal.  See Tex. R.
App. P. 42.2(a).
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed:   March 17, 2005